In a proceeding pursuant to CPLR article 78, inter alia, to direct appellants to allow petitioner his general and veteran’s preferences in retention and displacement in the county civil service, the appeal is from stated portions of a judgment of the Supreme Court, Westchester County, entered January 16, 1976, which, inter alia, enjoined appellants from violating petitioner’s rights under sections 80 and 81 of the Civil Service Law and retained jurisdiction for the purpose of making a final determination of the petitioner’s damages resulting from deprivation of his civil service rights. Judgment affirmed insofar as appealed from, with costs. We do not reach the question of whether petitioner is, or will become, entitled to any additional sums as damages. Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur.